On June 4,1998, the Defendant was committed to the Department of Corrections for five (5) years for placement in an appropriate facility or program; Defendant is further sentenced to a term of seven (7) years in the Montana State Prison, with all of said term suspended. The prison term shall run consecutive to the commitment to the Department of Corrections.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Carl White. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the February, 1999, meeting. In the interim, the Sentence Review Division orders the Department of Corrections to immediately transfer Mr. Drube to the Montana State Hospital in Warm Springs for a complete psychiatric/sexual evaluation and to re*105port the results of that evaluation back to this Board by December 31, 1998.
Done in open Court this 5th day of November, 1998.
DATED this 30th day of November, 1998.
The reason for the continuance in this matter is that it does not appear from the records that a sexual evaluation was ever done as mandated under 46-18-111, MCA. The evaluation must also include a recommendation as to treatment of the offender in the least restrictive environment.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips
The Sentence Review Board wishes to thank Carl White for representing Mr. Drube in this matter.